The action is to recover damages for personal injuries suffered by plaintiff when she fell on a grating in front of defendant’s premises, on snow and ice alleged to have been one-half to one inch thick, formed by the freezing of snow which was “ packed down ” in the course of removal of other snow from other parts of the sidewalk. Plaintiff had a verdict for $5,000. Thereafter the court granted defendant’s motion to set aside the verdict, and its renewed motion to dismiss the complaint, made at the close of the case, upon which motion decision had been reserved, and plaintiff appeals. Order and judgment unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.